Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of August 28, 2015,
by DCII-5400-5510 FELTL ROAD, LLC, a Delaware limited liability company
(“Joining Party”), and delivered to KeyBank National Association, as Agent,
pursuant to §5.5 of that certain First Amended and Restated Credit Agreement
dated as of December 17, 2014, as from time to time in effect (the “Credit
Agreement”), by and among Carter Validus Operating Partnership II, LP (the
“Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty, the Indemnity
Agreement and the Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a “Subsidiary Guarantor” under the
Contribution Agreement. Joining Party agrees that Joining Party is and shall be
bound by, and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a “Subsidiary Guarantor” and a
“Guarantor” under the Credit Agreement, the Guaranty, the Indemnity Agreement,
the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement and the Indemnity Agreement
heretofore delivered to the



--------------------------------------------------------------------------------

Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty, the Contribution
Agreement and the Indemnity Agreement to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. Effective Date. The effective date (the “Effective Date”) of this Joinder
Agreement is August 25, 2015.

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

  “JOINING PARTY”   DCII-5400-5510 FELTL ROAD, LLC, a Delaware limited liability
company   By:   Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, its sole member     By:   Carter Validus Mission Critical REIT II,
Inc., a Maryland corporation, its General Partner       By:  

/s/ John E. Carter

      Name:   John E. Carter       Title:   Chief Executive Officer

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION, as Agent By:  

/s/ Kristin Centracchio

Name:   Kristin Centracchio Its:   Vice President

[Signature Page to Joinder Agreement]